Citation Nr: 0621214	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than September 
4, 2003 for the grant of service connection for hearing loss.  

2.  Entitlement to an effective date earlier than September 
4, 2003 for the grant of service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
bilateral hearing loss with a 40 percent evaluation and 
tinnitus with a 10 percent evaluation.  Both grants of 
service connection were effective September 4, 2003.  

In his July 2005 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing).  In an Appeal Hearing Options 
Election form submitted with the Form 9 the veteran requested 
a local hearing with Boston RO personnel.  

A July 2005 letter from the RO informed the veteran that he 
was scheduled for a hearing in August 2005.  An August 2005 
Report of Contact reflects that the veteran failed to report 
for that hearing.  A February 2006 letter from the RO 
informed the veteran that he was scheduled for a Travel Board 
hearing in April 2006.  The record reflects that the veteran 
failed to report for that hearing.  Both hearing requests are 
deemed withdrawn.  

In June 2006 the Board granted the veteran's motion to 
advance this case on its docket.  

The issue of entitlement to an effective date earlier than 
September 4, 2003 for the grant of service connection for 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

The initial claim for service connection for hearing loss was 
received on September 4, 2003.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 4, 2003 
for the grant of service connection for hearing loss have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

An August 2004 VCAA letter informed the veteran of what 
information and evidence was necessary to establish 
entitlement to an earlier effective date for the grant of 
service connection.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the August 2004 
VCAA letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  Thus, the veteran was adequately advised of 
the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial decision in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The May 2005 
statement of the case (SOC) and September 2005 supplemental 
SOC (SSOC) readjudicated the claims on appeal by considering 
the claims based on all the evidence of record.  These 
readjudications acted to remedy any timing defect in regard 
to the VCAA notice.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, service connection has already been established 
and the veteran is seeking an earlier effective date, thus, 
the first four Dingess/Hartman notice elements have been 
satisfied.  

The Dingess Court held that once service connection has been 
established, the claim is substantiated and further VCAA 
notice is not required.  As discussed above, the veteran has 
been provided notice in regard to the effective date of the 
grant of service connection, thus satisfying the fifth 
element.  In addition, an April 2006 letter from the RO 
provided the veteran with further information regarding 
effective dates of claims.  This letter had a timing 
deficiency, which was not remedied by readjudication of the 
claims.  The notice, however, was not required, and the 
veteran responded in May 2006 that he had no new information 
to submit.  He was therefore not prejudiced.  The veteran has 
been advised regarding all five Dingess/Hartman notice 
elements.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
All identified treatment records since service have been 
associated with the claims file.  Further, the veteran was 
afforded a VA audiological examination to evaluate hearing 
loss and tinnitus in February 2004.  As will be discussed in 
greater detail below, the service medical records are 
incomplete.  Specifically, the veteran has reported 
throughout the appeal that he sought treatment for his ears 
at sick bay on the U.S.S. Quincy during service, however, 
these sick bay records have not been associated with the 
claims file, nor is there any indication that attempts have 
been made to obtain these records.  While these records are 
potentially pertinent to the claim for an earlier effective 
date for the grant of service connection for tinnitus, they 
cannot affect the outcome of the claim for an earlier 
effective date for the grant of service connection for 
bilateral hearing loss as, regardless of any treatment for 
the ears in service, there is no evidence of a claim for 
service connection for hearing loss prior to September 4, 
2003.  As the content of any available service medical 
records not previously reviewed cannot change the outcome of 
this claim, remand would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(b).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim, such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  

In this case, the veteran has consistently stated that his 
service connection claim was submitted on February 13, 1950, 
and was told that the claim was denied, however, thorough 
review of the claims file reveals no communication regarding 
service connection for hearing loss on that date.  Rather, 
there is a February 13, 1950 document indicating that the 
veteran's records had been transferred following his report 
of a new residence.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be 
presumed that VA properly discharged its official duties by 
properly handling claims submitted by the veteran.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary".  
Statements made by the veteran are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The presumption of regularity is not rebutted, because the 
only evidence to the contrary, is the veteran's statement.

The earliest record in the claims file regarding a claim for 
service connection is a December 1950 dental claim.  
Therefore, as there is no communication which can be 
construed as a claim, formal or informal, for service 
connection for hearing loss within one year of separation 
from service, the appropriate effective date for the grant of 
service connection is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

In April 1989 the veteran filed a formal claim for service 
connection for an ear condition.  The veteran submitted with 
his claim a June 7, 1944 newspaper article regarding guns 
going off on the U.S.S. Quincy, on which the veteran was 
stationed, and a July 1989 statement from the veteran's 
private physician that the veteran had a diagnosis of 
tinnitus.  In letter received in August 1989 the veteran 
stated that his condition was caused by working directly 
under the muzzle of a 5 inch gun turret in service, and that 
he made many trips to sick bay where the doctors told him, 
"Don't worry the ringing will stop."  The veteran reported 
that the ringing had not stopped since service.  He added 
that he had been seen by both VA and private physicians for 
ringing in the ears.  He concluded by stating that he was 
healthy when he entered service and, "came out with a life 
time of humming."  

While this letter frequently refers to ringing in the ears, 
nowhere does the veteran mention hearing loss.  Neither does 
the July 1989 statement from the veteran's physician indicate 
any hearing loss.  Therefore, the RO properly construed the 
veteran's April 1989 claim for service connection for an ear 
condition as a claim for tinnitus, and denied the claim by 
rating decision in August 1989.  

In a May 2001 statement, the veteran's representative stated 
that the veteran filed an initial claim for service 
connection for hearing loss and tinnitus on July 17, 1989, 
reporting severe exposure to gunfire in service.  However, 
the physician made no mention of hearing loss or gunfire in 
his July 1989 statement.  The veteran's representative 
appears to be referring to the letter received in August 1989 
as making a claim for hearing loss, however, while this 
letter mentions gunfire, the veteran clearly refers to 
tinnitus, and not hearing loss.  In the absence of any 
mention of hearing loss, this letter cannot constitute an 
informal claim, as it does not identify service connection 
for hearing loss as a benefit sought.  38 C.F.R. § 3.155.  

The veteran's formal claim for service connection for hearing 
loss was received on September 4, 2003.  Included with the 
claim he submitted a letter regarding August 2003 treatment 
from a private physician.  This physician indicated that the 
veteran's chief complaints were hearing loss and tinnitus, 
which apparently started in World War II, and had persisted 
since that time.  The physician conducted pure-tone 
audiometry testing which revealed bilateral hearing loss for 
VA purposes.  38 C.F.R. § 3.385.  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  

Although the veteran's private audiological evaluation was 
conducted in August 2003, this cannot constitute an earlier 
claim for service connection for hearing loss because it was 
not conducted at a VA or uniformed services facility.  The 
veteran has submitted VA outpatient treatment records from 
October 1999 to June 2001.  These records include consistent 
reports of hearing loss, however, none of these reports can 
constitute an informal claim for service connection for 
hearing loss as the most recent, a June 2001 record of 
treatment which included a diagnosis of progressive hearing 
loss with chronic tinnitus dating from his teens, was 
received more than a year prior to the veteran's claim 
specifying the benefit sought. 38 C.F.R. § 3.157(b)(1).  

Since the veteran did not submit a claim for service 
connection for hearing loss within one year of separation 
form service, as a matter of law, the effective date can be 
no earlier than the date of the claim.  38 C.F.R. § 3.400(b).  

Prior to September 4, 2003, the veteran had not submitted any 
communication indicating intent to apply for service 
connection for hearing loss.  38 C.F.R. § 3.155.  

Because the effective date for the grant of service 
connection is contingent on the date of claim, and the weight 
of the evidence fails to establish any claim for the benefit 
sought as having been filed or pending prior to September 4, 
2003, the weight of the evidence is against the claim for an 
earlier effective date.  As the weight of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an effective date earlier than September 4, 
2003 for the grant of service connection for hearing loss is 
denied.  

REMAND

As mentioned above, the veteran was denied service connection 
for tinnitus by rating decision in August 1989 on the basis 
that there were no complaints of an ear condition in service 
and the evidence was insufficient to relate the veteran's 
tinnitus to active service.  The RO continued this denial in 
a September 1989 confirmed rating decision.  The veteran did 
not file a notice of disagreement (NOD) with this denial, 
and, thus, it became final.  38 U.S.C.A. § 7105(c) (West 
2002).  
 
The veteran filed a claim to request to reopen his claim of 
entitlement to service connection for tinnitus in October 
1999.  This request was denied by rating decision in May 
2000.  Although he filed a timely NOD, and was issued an SOC 
and an SSOC in June 2000, with a second SSOC in June 2001, 
the veteran did not file a timely substantive appeal, and the 
May 2000 rating decision became final.  38 C.F.R. §§ 19.32, 
20.202, 20.302, 20.1103 (2005).  

The February 2004 rating decision reopened and granted the 
veteran's claim.  The effective date for the grant of service 
connection on the basis of new and material evidence, other 
than service department records, received after final 
disallowance, will be the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  However, when the new and material 
evidence consists of service department records, the 
effective date is the date "to agree with evaluation (since 
it is considered these records were lost or mislaid) or date 
of receipt of the claim on which prior evaluation was made, 
whichever is later, subject to the rules on original claims 
filed within one year after separation from service."  
38 C.F.R. § 3.400(q)(2).  

The veteran has consistently reported that he received 
treatment for an ear condition while in service.  Even the 
formal claim filed in April 1989 indicates treatment onboard 
the U.S.S. Quincy in 1944.  The veteran has since continued 
to state that sick bay reports from the U.S.S. Quincy reflect 
numerous visits regarding the ears, and specifically asked in 
a May 2000 letter that VA review these records.  Most 
recently, in May 2006, the veteran stated that, if they were 
available, the sick bay records would prove his claim.  

The only service medical records associated with the claims 
file are records of dental treatment and a March 1946 
separation examination.  There is no indication in the claims 
file that VA has made efforts to obtain a complete set of 
service medical records, including sick bay reports from the 
U.S.S. Quincy.  Such records could serve as new and material 
evidence and a route to an earlier effective date.  VA's duty 
to assist requires that an attempt be made to associate these 
records with the claims file.  38 U.S.C.A. § 5103(b), (c); 
38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, to request all available service 
medical records, to specifically include 
sick bay reports from the U.S.S. Quincy 
during the veteran's period of service.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific, written, confirmation of that 
fact.  

2.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


